Citation Nr: 1516215	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for a speech disorder, to include stammering and stuttering.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1958 to September 1962, and from March 1967 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Huntington, West Virginia, which denied service connection for the issues on appeal.  

In the August 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  In a Statement in Support of Claim dated November 2012, the Veteran's representative submitted a written statement asking to withdraw the hearing request and proceed with adjudication, stating that the Veteran would be unable to attend the scheduled hearing.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2014).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Veteran served in the Republic of Vietnam.  In this case, the Veteran has advanced that currently diagnosed disabilities may have resulted from exposure to herbicides in service.  As such, VA must ensure that there is sufficient evidence to determine whether such disabilities could be the result of exposure to herbicides in service, whether or not such disabilities may be service connected on a presumptive basis.

Left and Right Hand Disorders

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for left and right hand disorders.  The Veteran has advanced the presence of regular numbness in the hands, which could be indicative of peripheral neuropathy, a disease listed under 38 C.F.R. § 3.309(e).  Further, a February 2010 VA treatment record indicates that the Veteran may have Raynaud's disease in the right hand.  As such, the Board finds that a VA examination is necessary to assist in determining whether the Veteran has a currently diagnosed right or left hand disability, and, if so, whether such disability is related to service, including as due to herbicide exposure.

Left and Right Foot Disorders  

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for left and right foot disorders.  A September 2007 VA treatment record noted that the Veteran had history of bilateral lower extremity radiculopathy.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran has a currently diagnosed right or left foot disability, and, if so, whether such disability is related to service, including as due to herbicide exposure.


Prostate Disability

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for a prostate disorder.  Private medical records reflect that the Veteran has been treated for prostate disabilities in the past, including prostatitis.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran has a currently diagnosed prostate disability, and if so, whether such disability is related to service, including as due to herbicide exposure.  

Headaches

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for headaches.  A September 2008 VA treatment record noted that the Veteran had a history of chronic headaches since service separation.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran's currently diagnosed headaches are related to service, including as due to herbicide exposure.

Speech Disorder  

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for a speech disability, to include stammering and stuttering.  A March 1968 medical history report indicates that the Veteran reported stuttering until the age of 16, with no recurrence thereafter.  In an April 2009 statement, the Veteran advanced that up until a few years prior his speech had been fluid.  The Veteran reports that now, on sporadic occasions, he will stammer and while speaking will have to stop for breath.  The Board finds that a VA examination and opinion is necessary to assist in determining whether the new speaking complaint is related to the Veteran's adolescent speech difficulties, or whether it is an entirely new disability.    


Skin Disorder

In July 2010, the Veteran received a VA skin examination for compensation purposes.  Unfortunately, the examination appears to be inadequate for purposes of this decision.  The examination report reflects that the VA examiner focused on the Veteran's head and face, and that the Veteran was diagnosed with actinic keratosis; however, VA treatment records reflect that rashes and lesions have been present on the Veteran's arms, and the Veteran was previously diagnosed with tinea unguium.  Such evidence was not addressed by the VA examiner in the July 2010 examination report.  Further, no opinion was rendered as to whether the diagnosed actinic keratosis could have been caused by exposure to herbicides.  As such, the Board finds that a new VA skin examination is warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether the Veteran is still receiving private treatment for a prostate disability, and if so, attempt to obtain these outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period on and after July 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any private treatment for prostate disorder he may have received since December 2007.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's hands, feet, skin, prostate, headaches, and/or speech, not already of record, for the period on and after July 2010.

3.  Then, schedule the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any diagnosed disabilities relevant to the issues on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Hands and Feet

Is it at least as likely as not (50 percent or higher degree of probability) that any identified hand or foot disability had its onset during a period of active service, including as due to herbicide exposure?

Prostate Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed prostate disability had its onset during a period of active service, including as due to herbicide exposure?

Headaches

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's recurrent headaches are related to a period of active service, including as due to herbicide exposure?

Skin Disorders

a)  Identify all of the Veteran's skin disabilities, including any skin disabilities currently in remission.

b)   Is it at least as likely as not (50 percent or higher degree of probability) that one or more of the Veteran's skin disabilities are related to a period of active service, including as due to herbicide exposure?

Speech Disorder

a)  Address whether any currently diagnosed speech disorder is related to the Veteran's adolescent stuttering identified in the service treatment records.

b)  If a current speech disorder is distinct from the adolescent stuttering identified in the service treatment records, address whether it is at least as likely as not (50 percent or higher degree of probability) that the speech disability is related to a period of active service, including as due to herbicide exposure.

c)  If a currently diagnosed speech disability is opined to be related to the adolescent stuttering identified in the service treatment records, address whether it is at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed speech disability was aggravated (worsened beyond normal progression) during active service (from September 1958 to September 1962, and/or from March 1967 to May 1972).

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the speech disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

